Mitchell, J.,
(concurring.) I concur in the result, on the ground that there was no evidence that the sale was conditional; all that • was said about trading back in a certain contingency being a mere ■gratuitous promise, made by the vendee after the bargain was closed and the property delivered. But I am not prepared to say that the statute referred to applies to a case of this kind. I am rather in-*212dined to think that it was intended to apply only to eases where the title of the property is retained by the vendor as security for something to be paid or given by the vendee as the consideration or purchase price of the property.